Citation Nr: 1445286	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-29 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for neurologic abnormalities associated with service-connected lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) that increased the Veteran's rating for his underlying lumbar strain to 20 percent.  The Veteran subsequently moved to Florida; the St. Petersburg RO has assumed jurisdiction over the claim.  

This case has a long and tortuous history that the Board summarized in its December 2013 decision; as this case is being remanded, recounting the history prior to December 2013 is unnecessary.  

The history of the case since the December 2013 decision, however, is pertinent.  

In the December 2013 decision, the Board denied entitlement to an increased rating for a lumbar strain and remanded the issue of entitlement to service connection for radiculopathy of the bilateral lower extremities.  

In an August 2014 Joint Motion for Remand, the Court of Appeals for Veterans Claims (Court) affirmed the portion of the December 2013 decision that denied an increased rating for the musculoskeletal component of the Veteran's increased rating claim but found that the Board did not support the denial of service connection for associated neurological impairments with adequate reasons and bases.  That portion of the Board's decision has been vacated.  

No further discussion regarding the issue of the orthopedic manifestations of the Veteran's service-connected lumbar strain is warranted.  

The issue remaining before the Board is, accordingly, service connection for neurologic abnormalities associated with service-connected lumbar strain .  

In its December 2013 decision, the Board referred claims raised in an August 2012 letter; no action has been taken on those claims.  The issues of entitlement to service connection for a neck disability, for a disability characterized by swollen legs, and for bilateral carpal tunnel syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND


The Veteran's lumbar spine disability has been rated pursuant to the General Rating Formula for diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  That formula provides that "any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment" are to be rated separately under an appropriate Diagnostic Code.  Id.  

Although the Veteran has complained of neurologic abnormalities, and mild radiculopathy was noted on the 2012 VA examination report, there is no competent evidence relating such to the Veteran's service-connected lumbar strain.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran suffers from any neurologic abnormalities associated with his service-connected lumbar strain.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to answer the following questions:

a.  At any time since April 2006, has the Veteran suffered from neurologic abnormalities, including (but not limited to) radiculopathy and bowel and bladder incontinence or frequency?

b.  Is it at least as likely as not (a 50 percent or greater probability) that any identified neurologic abnormalities are associated with the Veteran's service-connected lumbar strain?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



